DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2022 is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zachary Stern on 8 September 2022.
The application has been amended as follows: 
1. (Currently Amended) 	A driver integrated circuit (IC) that is mounted on a display panel having a display region in which self-capacitive touch detection electrodes are arranged in a matrix with a row-column configuration, 
the driver IC comprising: 
a first switching circuit; and 
a first output terminal of the first switching circuit, 
wherein the first switching circuit comprises: 
a first switch configured to control on and off of output of a pixel signal to the first output terminal; 
a second switch configured to control on and off of output of a detection input/output signal to the first output terminal; and 
a third switch configured to control on and off of output of a guard signal to the first output terminal, and 
wherein the first switch, the second switch, and the third switch are coupled to the first output terminal that is common to the first switch, the second switch, and the third switch;
a second switching circuit; and 
a second output terminal of the second switching circuit, 
wherein the second switching circuit comprises: 
a fourth switch configured to control on and off of output of a display drive signal to the second output terminal; and 
a fifth switch configured to control on and off of output of the guard signal to the second output terminal, and 
wherein the fourth switch and the fifth switch are coupled to the second output terminal that is common to the fourth switch and the fifth switch.
3. (Cancelled)
4. (Currently Amended) 	The driver IC according to claim 2 , wherein in the display period, the fourth switch is controlled to be on, and the fifth switch is controlled to be off, and wherein in the detection period, the fourth switch is controlled to be off, and the fifth switch is controlled to be on.
Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner’s amendments, following the Continuation filed 23 May 2022, are considered allowable. Specifically, including the second switching circuit with the second output terminal wherein the second switching circuit includes both a fourth switch, which controls the on and off for a display drive signal to the second output terminal, and a fifth switch, which controls the on and off of output of the guard signal to the second output terminal, where both of these differing output signals are sent through the same, identical second output terminal is considered novel. Support for the proposed amendments can be found in Fig. 12, and the corresponding descriptions. The closest prior art of record teaches a variety of display device using self-capacitance but fails to teach the switching circuits, as well as the use of the same output terminals for the two differing signals, as currently claimed. 
As such, Claims 1-2 and 4-5 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen T. Reed/Primary Examiner, Art Unit 2627